Exhibit 10.3

Purchaser rights agreement

This PURCHASER RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2018, is
entered into by and between NextDecade Corporation, a Delaware corporation
(“NextDecade” or the “Company”), and each of the parties set forth on the
signature pages hereto under the heading “Purchasers” (the “Purchasers”).  Each
of NextDecade and the Purchasers are referred to herein as a “Party” and
collectively as the “Parties.” 

RECITALS:

WHEREAS, the Company has commenced a convertible preferred equity and warrant
offering (the “Series B Preferred Equity Offering”), pursuant to which the
Purchasers have purchased shares of the Company’s Series B Convertible Preferred
Stock (the “Series B Preferred Stock”), together with certain associated
Warrants (as defined herein); and

WHEREAS, in connection with the purchase of the Series B Preferred Stock, the
Purchasers were granted the additional rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. DEFINITIONS.  As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. 

“Agreement” has the meaning assigned to it in the preamble hereto.

“BlackRock Parties” means the holders of a majority of the shares of the Series
B Preferred Stock that are held by BlackRock Financial Management Inc.,
BlackRock Inc., a Purchaser, or any of their respective Affiliates.

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.0001 par value.

“Company” has the meaning assigned to it in the preamble hereto. 





--------------------------------------------------------------------------------

 



“Corporate Opportunity Breach” has the meaning assigned to it in Section 3(d) of
this Agreement.

“EPC Contract” means a fixed price, date certain engineering, procurement and
construction contract with respect to the Project.

“FID Equity” means capital or funds raised by the Company or any of its
controlled affiliates on or after FID in order to finance the development,
construction, commissioning and/or operation of the Project.

“FID Equity Notice” has the meaning set forth in ‎Section 2(a) of this
Agreement.

“FID Equity Securities” means any equity or equity-linked securities (including,
without limitation, preferred equity, combinations of equity and/or any other
instruments or forms of equity capital, as well as warrants, options, purchase
rights, and other securities that are exercisable or exchangeable for or
convertible into, equity securities of the Company or its controlled
affiliates), issued by the Company or any of its controlled affiliates, whether
offered and sold in a private placement or as part of a public offering, to the
extent such securities or other instruments are issued in exchange for FID
Equity.

“Final Investment Decision” or “FID” means the Board has affirmatively voted or
consented to undertake construction of the Project and the Company has given a
full notice to proceed under an EPC Contract.

“Form of Warrant” means that certain Form of Warrant Agreement attached as
Exhibit D to the Series B Stock Purchase Agreement.

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, guideline, policy,
ordinance, regulation, rule, code, constitution, treaty, requirement, judgment
or judicial or administrative doctrines enacted, promulgated, issued, enforced
or entered by any Governmental Authority.

“NextDecade” has the meaning assigned to it in the preamble hereto.

“Parity Stock” has the meaning ascribed to such term in the Series B Certificate
of Designations.

“Party” or “Parties” has the meaning assigned to it in the preamble hereto.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority,
unincorporated organization or other

2

 

--------------------------------------------------------------------------------

 



entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

“Project” means the LNG liquefaction and export facility to be located on the
U.S. Gulf Coast known as the Rio Grande LNG Project.

“Purchasers” has the meaning assigned to it in the preamble hereto.

“Purchaser FID Equity Preference Amount” means an aggregate amount of FID Equity
Securities equal to $290 million, which amount shall be applied (i) as to an FID
on Trains 1 and 2, up to a maximum of $200 million and (ii) as to an FID on
Train 3, up to a maximum of $90 million such that the Purchaser FID Equity
Preference Amount does not exceed $290 million.

“Purchaser Rights Agreement” means this Agreement.

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a Party to this Agreement.

“Series B Certificate of Designations” means the Certificate of Designations of
Series B Convertible Preferred Stock of NextDecade Corporation, dated as of [●],
2018.

“Series B Preferred Equity Offering” has the meaning assigned to it in the
Recitals hereto. 

“Series B Preferred Stock” has the meaning assigned to it in the Recitals
hereto.

“Series B Purchase Price” means the aggregate purchase price to be paid by the
Purchasers pursuant to the Series B Stock Purchase Agreement in respect of all
shares of Series B Preferred Stock that the Purchasers have purchased pursuant
thereto.

“Series B Stock Purchase Agreement” means that certain Series B Convertible
Preferred Stock Purchase Agreement, dated as of August [●], 2018, by and among
the Company and the Purchasers.

“Series C Notice” has the meaning assigned to it in Section 4(a) of this
Agreement.

“Series C Preferred Stock” has the meaning assigned to such term in the Series B
Certificate of Designations.

 “Termination Event” means the occurrence at any time of the Purchasers’ and
their Affiliates’ and permitted transferees’ (pursuant to Section 10.10 of the
Series B Stock Purchase Agreement) aggregate ownership interest in the Company
falling below fifty percent (50%) of the interest purchased under the Series B
Stock Purchase Agreement, excluding for the avoidance of doubt, shares acquired
in connection with such purchase representing an origination fee with respect
thereto (as determined by reference to either (i) the number of shares of Series
B Preferred Stock acquired under the Series B Stock Purchase Agreement or (ii)
to the extent that such Series B Preferred Stock acquired under the Series B
Stock Purchase Agreement has been

3

 

--------------------------------------------------------------------------------

 



converted to Common Stock, fifty percent (50%) of the equivalent number of
shares of Common Stock, in each case, adjusted to account for any changes to the
conversion price).

“Trains 1 and 2” means the first two liquefaction units to be constructed as
part of the Project.

“Train 3” means the third liquefaction unit to be constructed as part of the
Project.

“Warrants” means the warrants to purchase shares of Common Stock provided for in
the Series B Stock Purchase Agreement.  

Section 2. FID EQUITY RIGHT OF FIRST REFUSAL

. 

As an inducement for the Purchasers to enter into the transactions contemplated
by the Series B Stock Purchase Agreement, the Company agrees, effective upon the
Purchasers’ funding the Series B Purchase Price in full, as follows:

(a) If the Company proposes to consummate the issuance and sale of FID Equity
Securities, then Company shall give written notice (an “FID Equity Notice”) to
the Purchasers of the proposed issuance and sale of all such FID Equity
Securities.  The FID Equity Notice shall provide information consistent with
notices to other third-party prospective investors, as determined by the Company
with its financial advisor.

(b) The Purchasers shall have the right to participate in the process to raise
FID Equity Securities by the Company and its advisors.  The Purchasers shall be
required to comply with the syndication process as established by the Company’s
advisors, and will have access to information consistent with third-party
prospective investors.  Provided that any Purchaser gives notice to the Company
consistent with the syndication process, the Purchasers, collectively, shall
have the right, but not the obligation, to purchase up to the Purchaser FID
Equity Preference Amount of FID Equity Securities, on the same terms and
conditions as other investors who purchase a comparable amount of FID Equity
Securities (with each such Purchaser electing to participate in such syndication
participating pro rata based on its percentage ownership of the Company,
determined on a fully diluted basis, relative to the other Purchasers who have
elected to participate).    

(c) To the extent that the Purchasers do not exercise their right, pursuant to
Section 2‎(b), to purchase the full amount of the Purchaser FID Equity
Preference Amount of FID Equity Securities, then Company shall be free to issue
the FID Equity Securities with respect to which such exercise was not made;
provided,  however, that if the terms of such FID Equity Securities allocated
for sale to third parties are more favorable than the terms originally offered
to the Purchasers, the Company shall be obligated to offer those same, improved,
terms to the Purchasers and the Purchasers shall be allowed another opportunity
to accept or reject such improved terms as provided herein.  If one or more
Purchasers elects to purchase FID Equity Securities pursuant to Section 2‎(b),
then the Company shall sell to such Purchasers, and such Purchasers shall
purchase from the Company, for the consideration and on the terms as established
by the syndication process, the FID Equity Securities that such Purchasers have
duly elected to purchase pursuant to this Section 2‎(c) and the Company may
issue the balance, if any, of the FID Equity Securities it

4

 

--------------------------------------------------------------------------------

 



proposed to issue in such FID Equity Notice in accordance with the immediately
preceding sentence.

(d) If the sale of the FID Equity Securities is not completed within six (6)
months of the date on which the FID Equity Notice is given, then the Company
shall not thereafter sell FID Equity Securities without complying anew with the
procedures described in this ‎Section 2.

(e) Upon the advice of its financial adviser, the Company may modify the process
and timing related to ‎Section 2. 

Section 3. BOARD OBSERVER RIGHT.

(a) Concurrently with the issuance of the Series B Preferred Stock to the
Purchasers and until such time as a Termination Event has occurred, the
BlackRock Parties shall have the collective right to designate in writing a
representative to attend all meetings of the Board and any committee thereof in
a nonvoting observer capacity and, in this respect, the Company shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors; provided,  however, that such representative shall
agree to hold in confidence all information or material so provided; and
provided further, that the Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting or portion
thereof (a) would adversely affect the attorney-client privilege between the
Company and its counsel, or (b) result in disclosure to such representative of
competitively sensitive information about the Company. The Company shall notify
such representative in writing if the Company has withheld any such information
or excluded such representative from any such meeting pursuant to the preceding
sentence, provided that the Company shall not be required to identify the
content or subject matter withheld or the purpose of such
meeting.  Notwithstanding anything herein to the contrary, such representative
may disclose information or material provided to it pursuant to this Section
3(a) to the extent reasonably necessary (i) for Purchasers or their respective
Affiliates, partners, members, direct and indirect investors, associates,
employees and professional and financial advisors to evaluate its investment in
the Company so long as such parties are under an obligation to maintain the
confidentiality of such information no less restrictive than that set forth in
Section 3(c) with respect to the Purchasers, or (ii) to comply with applicable
Law.

(b) The representative designated by the BlackRock Parties will serve in such
capacity until such person is replaced by a subsequent representative designated
in writing by the BlackRock Parties or until the BlackRock Parties, by notice to
the Company, relinquish their collective right to designate a person to serve as
an observer at meetings of the Board and its committees.

(c) Each Purchaser agrees (and any representative will be required to agree)
that any information or materials received by the representative shall be kept
confidential, used only for the purpose of evaluating such Purchaser’s
investment in the

5

 

--------------------------------------------------------------------------------

 



Company, and shall not be disclosed to third parties (except as permitted in
Section 3(a)) without the prior written consent of the Company, provided that
this obligation shall not apply to information (i) which becomes generally
available to the public other than as a breach of this obligation, (ii) is
acquired from a third party who did not receive the information directly or
indirectly from the Company and owes no obligation of confidence in respect of
the information, or (iii) has been independently developed by the recipient or
was known to it prior to receipt.

(d) The Company shall not take any action that would lessen, restrict, prevent
or otherwise have an adverse effect upon the foregoing right of the BlackRock
Parties to designate a representative to serve as an observer at meetings of the
Board and its committees; provided,  however, that the Company shall not be
prohibited from taking such action that the Board determines may be necessary to
(A) comply with any rule or regulation of the Commission or any Self-Regulatory
Organization or (B) comply with applicable Law.

(e) Except as any Purchaser may otherwise agree in writing, each Purchaser and
its Affiliates shall have the right to (i) engage, directly or indirectly, in
the same or similar business activities or lines of business as the Company and
(ii) do business with any client, competitor or customer of the Company, with
the result that the Company shall have no right in or to such activities or any
proceeds or benefits therefrom, and except as otherwise provided in this
Agreement, neither any Purchaser nor any of their respective Affiliates shall be
liable to the Company or its stockholders for breach of any fiduciary duty by
reason of any such activities of any Purchaser or any of their respective
Affiliates participation therein. If any Purchaser acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for both the
Company and such Purchaser or its Affiliates, then such Purchaser and its
Affiliates shall have no duty to communicate or present such corporate
opportunity to the Company and the Company hereby renounces any interest or
expectancy it may have in such corporate opportunity, with the result that
neither such Purchaser nor any of its Affiliates shall be liable to the Company
or its stockholders for breach of any fiduciary duty, including for breach of
any fiduciary duty as a stockholder of the Company by reason of the fact that
such Purchaser pursues or acquires such corporate opportunity for itself,
directs such corporate opportunity to another Person, or does not present such
corporate opportunity to the Company; provided,  however, that if any Purchaser
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company, on the one hand, and such Purchaser or its
Affiliates, on the other, as a result of information shared by the Company with
members or observers of the Board, including the representative designated by
the BlackRock Parties pursuant to Section 3(a), then such corporate opportunity
belongs to the Company, and such Purchaser shall be liable to the Company and
its stockholders for breach of any fiduciary duty, including for breach of any
fiduciary duty as a stockholder of the Company by reason of the fact that such
Purchaser or its Affiliates usurps such corporate opportunity for itself, or
directs such corporate opportunity to another Person (a “Corporate Opportunity
Breach”). Except for losses arising out of a Corporate Opportunity Breach, the
Company shall indemnify the Purchasers and their respective Affiliates against
any losses resulting from any breach of

6

 

--------------------------------------------------------------------------------

 



fiduciary duty or other claim brought by or through the Company or any
stockholder of the Company with respect to the matters contemplated by this
Section 3(e).  

Section 4. SERIES C PURCHASE RIGHT. 

As an inducement for the Purchasers to enter into the transactions contemplated
by the Series B Stock Purchase Agreement, until FID, the Company agrees,
effective upon the Purchasers’ funding the Series B Purchase Price in full, as
follows:

(a) If the Company proposes to consummate the issuance and sale of any shares of
Series C Preferred Stock, then Company shall give written notice (a “Series C
Notice”) to the Purchasers of the proposed issuance and sale of all such shares
of Series C Preferred Stock.  The Series C Notice shall provide information
consistent with notices to other third-party prospective investors, as
determined by the Company with its financial advisor.

(b) Each Purchaser shall have the right to purchase a number of shares of Series
C Preferred Stock equal to its pro rata share of any issuance of Series C
Preferred Stock, which pro rata share shall be determined based on (i) such
Purchaser’s percentage ownership of the then outstanding Series B Preferred
Stock and Series A Preferred Stock (treating all such Series B Preferred Stock
and Series A Preferred Stock as a single class), or (ii) if no Series A
Preferred Stock or Series B Preferred Stock is then outstanding, such
Purchaser’s percentage ownership of Series B Preferred Stock and Series A
Preferred Stock as of the last date on which such securities were outstanding. 

(c) To the extent that any Purchaser does not exercise its right, pursuant to
Section 4(b), to purchase the total number of shares of Series C Preferred Stock
that such Purchaser is entitled to purchase, then Company shall be free to sell
such shares of Series C Preferred Stock with respect to which such exercise was
not made; provided,  however, that if the terms of the issuance of such shares
of Series C Preferred Stock allocated for sale to third parties are more
favorable than the terms of the Series C Preferred Stock originally offered to
the Purchasers, the Company shall offer those same, improved, terms to the
Purchasers and the Purchasers shall be allowed another opportunity to accept or
reject the more favorable terms as provided herein.  If any Purchaser elects to
purchase shares of Series C Preferred Stock pursuant to Section 4(b), then the
Company shall sell to such Purchaser, and such Purchaser shall purchase from the
Company, for the consideration and on the terms as established in connection
with such offering, the shares of Series C Preferred Stock that such Purchasers
have duly elected to purchase pursuant to this Section 4.

(d) If the sale of the Series C Preferred Stock is not completed within six (6)
months of the date on which the Series C Notice is given, then the Company shall
not thereafter sell Series C Preferred Stock without complying anew with the
procedures described in this Section 4.



7

 

--------------------------------------------------------------------------------

 



Section 5. MISCELLANEOUS.    

5.1 Representations and Warranties. The Company hereby represents to the
Purchasers that (i) it has full organizational power and authority to execute
and deliver this Agreement and to comply with its obligations hereunder; (ii)
the execution and delivery of this Agreement by it have been duly and validly
authorized by all necessary organizational action on its part; and (iii) this
Agreement has been duly and validly executed and delivered by it and the
provisions of this Agreement constitute valid and binding obligations of it,
enforceable against it in accordance with the terms hereof, except that such
enforceability (x) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally, and (y) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought.

5.2 Payments.  All payments made by or on behalf of the Company or any of their
Affiliates to the Purchasers or their respective assigns, successors or
designees pursuant to this Agreement shall be without withholding, set-off,
counterclaim or deduction of any kind.

5.3 Arm’s Length Transaction.  The Company acknowledges and agrees that (i) the
Series B Preferred Equity Offering and any other transactions described in this
Agreement are an arm’s-length commercial transaction between the Parties and
(ii) no Purchaser has assumed nor will any Purchaser assume an advisory or
fiduciary responsibility in the Company’s favor with respect to any of the
transactions contemplated by this Agreement or the process leading thereto, and
no Purchaser has any obligation to the Company with respect to the transactions
contemplated by this Agreement except those obligations expressly set forth in
this Agreement or the Offering Documents to which it is a party.

5.4 No Waiver of Rights.  All waivers hereunder must be made in writing, and the
failure of any Party at any time to require another Party’s performance of any
obligation under this Agreement shall not affect the right subsequently to
require performance of that obligation.  Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.    

5.5 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by email or registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for any Party as
shall be specified by such Party in a notice given in accordance with this
Section 5.5).    

(a)If to the Company, to:  

NextDecade Corporation

3 Waterway Square Place, Suite 400

The Woodlands, Texas 77380

Attention:  Krysta De Lima, General Counsel



8

 

--------------------------------------------------------------------------------

 



krysta@next-decade.com

 

With a copy (which shall not constitute notice to the Company) to:

 

King & Spalding LLP

1100 Louisiana Street

Houston, Texas 77002

Fax: (713) 751-3290

Attention:Jeffery K. Malonson

jmalonson@kslaw.com

 

(b)If to any Purchaser to the applicable notice addresses set forth in the Stock
Purchase Agreement.

Any of the foregoing addresses may be changed by giving notice of such change in
the foregoing manner, except that notices for changes of address shall be
effective only upon receipt. 

5.6 Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. 

5.7 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. 

5.8  Entire Agreement. This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof. 

5.9 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Except as set forth below or as otherwise agreed by the Parties in
writing, neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned by either Party (whether by operation of
law or otherwise) without the prior written consent of the other
Party.  Notwithstanding the foregoing, the rights, obligations and interests of
the Purchasers in this Agreement may be assigned or otherwise transferred, in
whole or in part, by a Purchaser to any Affiliate of such Purchaser without the
consent of the Company; provided,  however, that any such assignee or
transferee, as a condition precedent to such transfer, becomes a Party to this
Agreement and assumes the obligations of such Purchaser, in each case, with
respect to the transferred rights under this Agreement.



9

 

--------------------------------------------------------------------------------

 



5.10 No Third-Party Beneficiaries.  This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
permitted assigns and, except as expressly set forth in Section 5.9 of this
Agreement, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever. 

5.11 Amendment.  This Agreement may not be altered, amended, or modified except
by a written instrument executed by or on behalf of the Company and the
Purchasers.

5.12 Governing Law.  This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.

5.13 Consent to Jurisdiction.  Each of the Parties (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined by the federal or state courts
located in New York County in the State of New York; (b) irrevocably submits to
the jurisdiction of such courts in any such action, suit or proceeding;
(c) consents that any such action, suit or proceeding may be brought in such
courts and waives any objection that such Party may now or hereafter have to the
venue or jurisdiction of such courts or that such action or proceeding was
brought in an inconvenient forum; and (d) agrees that service of process in any
such action, suit or proceeding may be effected by providing a copy thereof by
any of the methods of delivery permitted by Section 5.5 to such Party at its
address as provided in Section 5.5 (provided that nothing herein shall affect
the right to effect service of process in any other manner permitted by Law). 

5.14 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY).  EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.14.    

5.15 Counterparts.  This Agreement may be executed and delivered (including by
facsimile or electronic transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Signatures of the Parties transmitted by electronic
mail shall be deemed to be their original signatures for all purposes.

5.16 Specific Performance.  Each Party acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the

10

 

--------------------------------------------------------------------------------

 



other Parties would not have an adequate remedy at law for money damages in the
event that this Agreement has not been performed in accordance with its terms,
and therefore agrees that the other Parties shall be entitled to specific
performance and injunctive or other equitable relief, without the necessity of
proving the inadequacy of monetary damages as a remedy.  

5.17 Amendment of Company Documents.  Neither the Company nor the Board shall
(a) permit the bylaws or certificate of incorporation of the Company to be
amended in any manner that would eliminate or have any negative impact on any of
the provisions hereof or the rights conveyed to the Purchasers hereunder or (b)
enter into any agreement, instrument or other arrangement that conflicts with
the rights and provisions of this Agreement. 

5.18 Waiver of Consequential Damages.  In no event shall any Party or its
Affiliates, or their respective managers, members, shareholders or
representatives, be liable hereunder at any time for punitive, incidental,
consequential special or indirect damages, including loss of future profits,
revenue or income, or loss of business reputation of any other Party or any of
its Affiliates, whether in contract, tort (including negligence), strict
liability or otherwise, and each Party hereby expressly releases each other
Party, its Affiliates, and their respective managers, members, shareholders,
partners, consultants, representatives, successors and assigns therefrom.

5.19 Rules of Construction.  The Parties and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the Parties, but
rather in accordance with the fair meaning thereof. All definitions set forth in
this Agreement are deemed applicable whether the words defined are used in this
Agreement in the singular or in the plural, and correlative forms of defined
terms have corresponding meanings.  The term “including” is not limiting and
means “including without limitation.”  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Section, subsection, clause, schedule, annex and exhibit references
are to this Agreement unless otherwise specified.  Any reference to this
Agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, and supplements thereto
and thereof, as applicable.  Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms.

[Signature pages follow]

 



11

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written. 

NEXTDECADE CORPORATION

 

 

By:

Name: 

Title: 

 



12

 

--------------------------------------------------------------------------------

 

 

 

PURCHASERS:

 

 

[PURCHASER]

 

 

By:

Name: 

Title:

 

 

[PURCHASER]

 

 

By:

Name: 

Title:

 

 

 

13

 

--------------------------------------------------------------------------------